


Exhibit 10.5
FIRST AMENDMENT TO REAL ESTATE SALE AGREEMENT
Great Hills Plaza
Westech 360
Park Centre
Austin, Texas


THIS FIRST AMENDMENT TO REAL ESTATE SALE AGREEMENT (this "Amendment") is made
effective as of February 26, 2013 (the "Effective Date"), by and between
TPG-GREAT HILLS PLAZA LLC, a Delaware limited liability company ("TPG-Great
Hills"), TPG-WESTECH 360 LLC, a Delaware limited liability company
("TPG-Westech") and TPG-PARK 22 LLC, a Delaware limited liability company
("TPG-Park 22") (TPG-Great Hills, TPG-Westech and TPG-Park 22 are at times
referred to herein individually as a "Seller" and collectively as the
"Sellers"), and KBS Capital Advisors LLC, a Delaware limited liability company
("Purchaser") and constitutes a part of that certain Real Estate Sale Agreement
between the parties dated as of February 22, 2013 (the "Agreement"). All
capitalized terms not defined herein shall have the meanings ascribed to them in
the Agreement. In consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Sellers and Purchaser agree as
follows:
1.    The first sentence of Section 2.1 of the Agreement is hereby deleted and
replaced with the following:
“The sum of  One Million and 00/100 Dollars ($1,000,000.00) (the "Initial
Deposit") on February 26, 2013 by the wire transfer of immediately available
United States federal funds to Heritage Title Company of Austin, Inc., whose
address is 401 Congress Avenue, Suite 1500, Austin, Texas 78701, Attention:
Brenda Hindsman (the "Title Company" or "Escrow Agent". The Initial Deposit,
together with the Additional Deposit (as defined in Section 8.1.3 below), are
referred to in this Agreement as the "Deposit".”
2.    The following sentence is added as the last sentence of Section 8.1.3 of
the Agreement:
“If Purchaser has not terminated this Agreement prior to the expiration of the
Inspection Period, Purchaser shall, on or before the date which is one (1)
business day following last day of the Inspection Period, deliver to the Title
Company an additional deposit in the amount of Six Million Six Hundred Thousand
and No/100 Dollars ($6,600,000.00) (the "Additional Deposit").”
3.    Miscellaneous.
(a)
Except as amended by this Amendment, the Agreement remains effective in
accordance with its terms. The terms of this Amendment will control over any
conflicts between it and the terms of the Agreement. Any and all of the terms
and provisions of the Agreement are hereby amended and modified where necessary,






--------------------------------------------------------------------------------




and even though not specifically addressed herein, so as to conform to the
amendments and modifications set forth in this Amendment.
(a)
This Amendment may be executed in a number of identical counterparts, and a
facsimile or electronic mail transmission shall be binding on the party or
parties whose signatures appear thereon. If so executed, each of such
counterparts is to be deemed an original for all purposes, and all such
counterparts shall, collectively, constitute one amendment, but in making proof
of this Amendment, it shall not be necessary to produce or account for more than
one such counterpart.

REMAINDER OF PAGE INTENTIONALLY BLANK.
SIGNATURE PAGE(S) FOLLOWS.

2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Amendment to be signed by their
duly authorized representatives as of the date first above written.
TPG-GREAT HILLS:
 
 
 
TPG-GREAT HILLS PLAZA LLC,
a Delaware limited liability company
 
 
 
By:
/s/ Paul S. Rutter
Name:
Paul S. Rutter
Title:
Vice President
 
 
 
TPG-WESTECH 360:
 
 
 
TPG-WESTECH 360 LLC,
a Delaware limited liability company
 
 
 
By:
/s/ Paul S. Rutter
Name:
Paul S. Rutter
Title:
Vice President
 
 
 
TPG-PARK 22:
 
 
 
TPG-PARK 22 LLC,
a Delaware limited liability company
 
 
 
By:
/s/ Paul S. Rutter
Name:
Paul S. Rutter
Title:
Vice President







[Signatures continue on next page]

3

--------------------------------------------------------------------------------




PURCHASER:
 
 
 
KBS CAPITAL ADVISORS LLC
a Delaware limited liability company
 
 
 
By:
/s/ Brian Ragsdale
Name:
Brian Ragsdale
Title:
Executive Vice President







[End of signatures]

4